Citation Nr: 1547880	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral knee disorder. 

5.  Entitlement to service connection for a bilateral foot disorder. 

6.  Entitlement to service connection for a bilateral hip disorder. 

7.  Entitlement to service connection for a bilateral hand disorder. 

8.  Entitlement to service connection for traumatic brain injury (TBI). 



REPRESENTATION

Appellant represented by:	Tommy Klepper & Associates, PLLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a decision issued in May 2012, the RO denied entitlement to service connection for bilateral hearing loss and a low back condition. 

In a decision issued in December 2012, the RO denied service connection for neck and bilateral knees, feet, hips, and hands conditions. 

In May 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned; a transcript of the hearing has been associated with VA's Veterans Appeals Control and Locator System (VACOLS).  The Veteran requested to hold the docket open for 30 days to allow for the submission of additional evidence discussed during the hearing.  

Subsequently, in May 2015, the Veteran's representative submitted additional medical evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

The claims are now ready to be adjudicated by the Board.

The issues of entitlement to service connection for erectile dysfunction and bilateral lumbar radiculopathy as secondary to a low back disorder have been raised by the record in a May 2015 independent medical examination by Dr. J.W. Ellis, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5). 

The issues of entitlement to service connection for neck and bilateral hip, knee, ankle/foot, hand disorders, and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability related to in-service noise exposure.

2.  The Veteran has a current low back disorder related to service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and a low back disorder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Sensorineural hearing loss, as organic diseases of the nervous system, and arthritis are among diseases recognized by VA as chronic in 38 C.F.R. § 3.309(a)(2015).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2015).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2015) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III.  Analysis

A.  Hearing Loss

The Veteran claims that his current bilateral hearing loss is related to his period of active service, including in-service noise exposure.  

In May 2015, Dr. C. Crawley, AuD, CCC-An interpreted the Veteran's audiogram results as having a hearing loss, per VA standards.  Accordingly, the first Shedden element has been demonstrated.

With regard to an in-service incurrence, the Veteran reports that his hearing loss and tinnitus began in military service.  He claimed that he was exposed to hazardous noise from cannon fire, heavy machine fire, and diesel engines while serving as an armor crewman.  See May 2015 audiological evaluation and correspondence from Dr. C. Crawley, AuD, CCC-A.  The Veteran's DD Form 214 indicates that he served with the 32nd Armor Battalion as an armor crewman.  He was also awarded a Marksman Badge with M-16 and a Rifle Badge with Hand Grenade Bar.  Post service work history included work as a student, data entry, maintenance man, handyman, aerospace engineer, electrical, and electronics.  

The Veteran's service treatment records (STR) contain an April 1985 separation examination with audiometric findings.  Audiometric testing reveals pure tone thresholds, in decibels, as follows: 15, 15, 10, 25, and 5 at 500, 1000, 2000, 3000, and 4000 Hertz, on the right side; and 15, 20, 20, 20, and 5 at 500, 1000, 2000, 3000, and 4000 Hertz, on the left side.  

The Board notes that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In light of the Veteran's credible lay statements concerning in-service noise exposure, his DD Form 214, and his STRs showing some degree of right ear hearing loss, the second Shedden element is met. 

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss his in-service noise exposure, Dr. C. Crawley opined that after reviewing the Veteran's reported service history, it was at least as likely as not that the Veteran's hearing loss was initiated by his experience to hazardous noise while in the service  Dr. C. Crawley reasoned that loud noise from cannon fire, heavy machine gun fire, and diesel engines were known to cause hearing loss and/or tinnitus.   

There is no medical evidence to the contrary.  

After a careful review of the record, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability was incurred during his active service.  As noted above, the Veteran was diagnosed with bilateral hearing loss disability and was exposed to acoustic trauma during service.   The Board finds that the weight of the evidence favors finding that the Veteran's bilateral hearing loss is related to active service.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Low Back Disorder

The Veteran claims that his current low back disorder is related to his period of active service.  

Treatment records dated from November 2012 through April 2015 AST Health System-Little Axe Health Center and T. Donahoo, included such diagnoses as levoscoliosis of the thoracic spine, S1 flattening of the lumbar lordosis, degenerative disc disease of the lumbar spine, thoracic scoliosis, lumbar pain with instability, spondylolisthesis of lumbar region, and lumbar strain.  In May 2015, Dr. J.W. Ellis diagnosed the Veteran with lumbosacral sprain/lumbar degenerative disc disease.  Accordingly, the first Shedden element has been demonstrated.

With regard to an in-service incurrence, treatment records from AST Health System-Little Axe Health Center dated in November 2012 noted the Veteran's reports of injuring his back from twisting and jarring while lifting around 1983 during service.  

In a May 2015 independent medical opinion, Dr. J.W. Ellis noted that the Veteran served as an armor crewman, in the United States Army.  The Veteran reported that he was responsible for riding around in and repairing a tank along with firing weapons.  He also stated that he was required to load ammunition, which weighed anywhere from 50 to 120 pounds per round.  While they were in training, he sometimes was responsible for loading up to 16 tanks and each tank held up to 62 rounds.   In live fire exercises, they fired as many as 60 rounds at one time and up to four times a day.  These exercises lasted up to two weeks.  Also, during a live fire round, he loaded the tanks while they were riding on rough terrain at 30 to 50 miles per hour.

More specifically, the Veteran stated that in approximately 1983, he was participating in a speed loading exercise.  One time, the round got caught while he was holding it and he was jarred in such a way that his torso was spun around approximately 180 degrees.  He felt a sharp, shooting, stabbing pain in his back.  He reported to the medic and was given aspirin.  He was not placed on a profile.  He reported pain down his right leg and tingling in his right foot.

He claimed that from that point forward, he had increased pain while standing guard.  He also had pain in his right leg and right foot.  He stated the he reported to the medics on average of about once a week, and was given Tylenol #3 and aspirin on a regular basis because these medications did not have to be logged or reported.

Service treatment records, including August 1981 entrance and April 1985 separation reports of medical examinations, are negative for any complaints, treatment, or diagnoses related to any low back conditions.   However, the Veteran's DD Form 214 indicates that he served with the 32nd Armor Battalion as an armor crewman.  

In regards to the Veteran's reports of experiencing back pain/problems in service, the Board notes that he is competent to report back symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category. Therefore, the Veteran is competent to provide lay evidence with regard to experiencing back pain.  To the extent the Veteran is claiming that he had back pain in service his statements are competent and credible.   In light of the Veteran's competent and credible lay statements concerning in-service back pain related to loading ammunition and his DD Form 214 showing a military occupational specialty as an armor crewman, the second Shedden element is met.

Concerning the third Shedden element, evidence of a nexus between the Veteran's current low back disorder and service, in March 2013 correspondence, T. Donahoo, a Doctor of Physical Therapy, opined that it was at least as likely as not that the back injury the Veteran incurred in the service caused the problems he was now having with his back.  T. Donahoo added that she had been evaluating and treating the Veteran over the past few months for his chronic low back pain.  

In a May 2015 independent medical opinion, Dr. J.W. Ellis found that that it was as likely as not, that while serving in the United States Army.  Dr. J.W. Ellis reasoned that the Veteran was required to constantly lift extremely heavy rounds of ammunition and this caused significant strain on his low back, especially after he was jarred several times while loading white phosphorous rounds, which would weigh up to 120 pounds per round.  Dr. J.W. Ellis explained that this caused swelling around the spinal cord, which caused abnormal biomechanical functions in the lumbar region.  Dr. J. W. Ellis added that this caused swelling around the nerve roots as they exit the spinal canal causing numbness, tingling and radicular symptoms that the Veteran has been experiencing.  Therefore, Dr. J.W. Ellis opined that it was as likely as not, that the Veteran's lumbar spine injuries, inter alia, were service connected.

There is no medical evidence to the contrary.  

After a careful review of the record, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current low back disorder was incurred during his active service.  The Board finds that the weight of the evidence favors finding that the Veteran's current low back disorder is related to active service.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 4 9, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a low back disorder is granted. 
REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted. 

The Veteran claims that his current neck, and bilateral hip, knee, foot, and hand disabilities are related to his period of active service.  

In regards to his neck, in May 2015, the Veteran reported to Dr. J.W. Ellis that in 1983 while serving with the 51 infantry in the United States Army, he was wearing a helmet in the tank and they hit a "washout area." He went forward and hit his head on the stage system assembly.  He felt a pop in his neck and severe pain.  He turned his head and his neck popped again.  The pain temporarily subsided.  He saw the medic for this.  He had an immediate headache and radiating pain down his arms. The medic wanted to treat him for a concussion, but he would have had to be taken offline.  His sergeant would not allow this so he sat on radio watch all night long to ensure that he could be aroused every several hours.  Dr. J.W. Ellis opined that it was as likely as not that while service with the 5th Infantry in the United States Army, the Veteran was jarred forward after hitting a washout area.  Dr. J.W. Ellis found that the Veteran had significant strain and sprain to his cervical spinal region, which caused inflammation and swelling around the spinal cord causing irritation of the nerves in the occipital region causing headaches, nut also causing significant sprain to the cervical spine region causing abnormal biomechanical functions.  Therefore, Dr. J.W. Ellis found that it was as likely as not that the Veteran's cervical neck pain and sequela were service-connected.  

In regards to his bilateral knees, the Veteran reported that he had constant knee pain in service, especially while driving the big tanks as he was in a confined space and could not stretch out his legs sometimes for a period up to 24 hours.  He also reported that marching in combat boots caused pain and strain on his knees.  In May 2015, Dr. J.W. Ellis opined, that it was as likely as not, that marching and being required to run in combat boots put abnormal biomechanical strains on both knees and both knees were service connected due to the nature of the Veteran's job of being required to stand for prolonged periods of time, prolonged as well as the impact from required exercises.

In regards to the Veteran's bilateral hips, in May 2015, Dr. J.W. Ellis reported that the Veteran injured his back in service, which caused him to run with an antalgic gait causing pain in both hips.  Dr. J.W.  Ellis opined that it was as likely as not, that the Veteran's back injury caused him to run with an antalgic gait putting abnormal strains on his hip joints causing biomechanical strain and inflammation in the joints causing osteophyte formation causing traumatic arthritis.

In regards to the Veteran's bilateral feet and ankles, the Veteran reported that he was a unit police officer in 1984 and anytime he had to stand for long periods without being able to move around he had pain.  In May 2015, Dr. J.W. Ellis opined that it was as likely as not, that being required to stand in one position for prolonged periods of time caused pain and inflammation in his feet and ankles.  Dr. J.W. Ellis added that the continued pain and inflammation caused abnormal biomechanical strains on the ankle and foot joints causing abnormal wear of the articular cartilage causing osteophyte formation causing traumatic arthritis.

In regards to his bilateral hands, Dr. J.W. Ellis opined that it was as least as likely as not that the Veteran's initial cervical spine injury while serving with the 5th infantry in the United States Army caused significant strain to his cervical spine causing abnormal biomechanical functions causing the nerves to be damaged where they exit out of the cervical canal.  This eventually led to the median nerve getting trapped in the carpal canal of both hands causing significant weakness and decreased sensation in his hands.

On review of the record, the Veteran has not been afforded a VA examination to address ether he has current, neck and bilateral hip, knee, foot, and hand disabilities that are directly related to service or a service-connected disability.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. §  5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, while the record includes multiple opinions from Dr. J.W. Ellis, such evidence is not sufficient to decide the claim.  Dr.  J.W.  Ellis diagnoses included, among other things, cervical strain, traumatic arthritis in the bilateral knees, hips, and ankles; and bilateral carpal tunnel syndrome; however, there is no documented x-ray evidence or neurological testing to support such current diagnoses.  As such, the opinions are not sufficient to establish an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).

Thus, the Board finds that VA examination and appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a stomach disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, in light of the Dr. J.W. Ellis' findings that the Veteran's in-service back injury caused an antalgic gait and strain on the Veteran's hips and noting that the Veteran used a cane when his hips, back, and knees became severe, the examiner should also address whether the Veteran has a current bilateral hip, knee, and foot disabilities secondary to his service-connected low back disorder.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection-particularly, the reopened claims.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards pertinent private (no-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Finally, service connection for traumatic brain injury was denied in an August 2015 rating decision.  The Veteran filed a Notice of Disagreement in September 2015.  The AOJ has not yet issued a SOC regarding this matter.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues seeking service connection for traumatic brain injury, review the determination and, if any matter remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

2.  Provide a notice letter informing the Veteran and his representative of the evidentiary requirements for substantiating his claims for service connection for bilateral hip, knee, and ankle/foot disabilities on a secondary basis.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After the completion of directives 2 through 4 above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any neck and bilateral hip, knee, ankle/foot, and hand disabilities.  The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated physician, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  All testing, including X-rays, deemed necessary should be undertaken.  

a) With respect to any diagnosed neck and bilateral hip, knee, ankle/foot, and hand disabilities, for each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's reported injuries in the May 2015 independent medical opinion from Dr. J.W. Ellis.  

b) An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected low back disability has caused or made chronically worse any bilateral hip, knee, and ankle/foot disabilities.

c) In rendering each requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, specifically including the findings by Dr. J.W. Ellis in May 2015, as well as the Veteran's assertions regarding the onset and continuity of symptoms since service. 

The Veteran is competent to report injuries and symptoms, and his assertions in this regard must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why. 

d) All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Then readjudicate the issues of entitlement to service connection for bilateral hip, knee, and ankle/foot disorders, including as secondary to service-connected low back disorder as well as entitlement to service connection for neck and bilateral hand disorders.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


